DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated November 19, 2020, has been entered.
Title of the Invention
The title of the invention is “OXIDATION CATALYST.”  The examiner finds that the title is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  See MPEP § 606.
Claim Objections
Claim 12 is objected to because of the following informalities.
Considering Claim 12: The term “lingins” in line 1 of claim 12 should be changed to “lignins.”  Appropriate correction is required.
Claim Interpretation
Claim 1 recites the plural “further metals.”  This use of the plural raises the issue of whether the claim language is requiring (1) one or more further metals, or (2) two or more further metals.  The term “further metals” of claim 1 is given its broadest reasonable interpretation in view of the original disclosure to mean one or more further metals.  This interpretation is consistent with the language of claim 8, which identifies the further metals as selected from a group consisting of four metals “and mixtures 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Fazhi Zhang et al., Crystal-Face-Selective Supporting of Gold Nanoparticles on Layered Double Hydroxide as Efficient Catalyst for Epoxidation of Styrene, 1 ACS Catalysis 232 (2011) (“Zhang”) in view of Jordi Llorca et al., Propene Epoxidation Over TiO2-Supported Au–Cu Alloy Catalysts Prepared from Thiol-Capped Nanoparticles, 258 Journal of Catalysis 187 (2008) (“Llorca”).
Considering Claims 1 and 8: Zhang teaches a composition containing gold nanoparticles on a LDH support.  (Zhang, Abstract).  Zhang teaches an example where the gold nanoparticles have a particle size of 2 to 3 nm.  (Id. Abstract; 234, Figure 4b; 236, second column).  Figure 4b of Zhang is reproduced below.

    PNG
    media_image1.png
    462
    892
    media_image1.png
    Greyscale

Zhang does not teach that the composition is “for lignin depolymerization,” as is recited in the preamble of claim 1.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951); MPEP § 2111.02(II).  In the present case, the body of claim 1 sets forth structural limitations that are able to stand on their own without reference to the “for lignin depolymerization” intended use of the preamble.  Accordingly, this intended use in the preamble is not accorded patentable weight.
Zhang does not teach that “further metals” are combined with the gold in the nanoparticles.  However, Llorca teaches gold–copper alloy nanoparticles and that copper-based catalyst are particularly effective for alkene epoxidation when allylic hydrogen atoms are present.  (Llorca, Abstract; 188, first column).  The copper of Llorca reads on the “further metals” of claim 1 and the copper of claim 8.  Both Zhang and Llorca are concerned with the use of gold-containing nanoparticles used as epoxidation catalysts.  Zhang teaches epoxidation of styrene.  (Zhang, Abstract).  Llorca teaches epoxidation of propylene.  (Llorca, Abstract).  Zhang and Llorca are analogous art because they are directed to the same field of endeavor as the claimed invention, namely gold-containing nanoparticle oxidation catalysts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gold nanoparticles of Zhang to include the copper suggested by 
Considering Claims 2-5: Zhang teaches that the LDH contains magnesium and aluminum.  (Zhang, 236, Experimental Section).
Considering Claims 9 and 10: Zhang teaches that the LDH contains nitrate anions.  (Zhang, 236, Experimental Section).  Zhang indicates that such anions occupy the “interlayer galleries” of the LDH.  (Id. 232, first column).
Considering Claim 11: Zhang teaches that the composition contains 0.66% weight percent gold.  (Zhang, 234, Figure 4b; 236, Experimental Section).
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Fazhi Zhang et al., Crystal-Face-Selective Supporting of Gold Nanoparticles on Layered Double Hydroxide as Efficient Catalyst for Epoxidation of Styrene, 1 ACS Catalysis 232 (2011) (“Zhang”) and Jordi Llorca et al., Propene Epoxidation Over TiO2-Supported Au–Cu Alloy Catalysts Prepared from Thiol-Capped Nanoparticles, 258 Journal of Catalysis 187 (2008) (“Llorca”), as applied above to claim 1, and further in view of Ian C. Chisem et al., Probing the Surface Acidity of Lithium Aluminum and Magnesium Aluminum Layered Double Hydroxides, 8 Journal of Materials Chemistry 1917 (1998) (“Chisem”).
Considering Claim 6: The relevant teachings of Zhang and Llorca are discussed above with regard to the obviousness rejection of claim 1.
Zhang does not teach that the LDH contains lithium ions in addition to aluminum ions.  However, Chisem teaches LDH catalysts prepared from both (1) magnesium and aluminum cations, and (2) lithium and aluminum cations.  (Chisem, Abstract; 1917, Catalyst preparation).  Chisem teaches that the selectivity and/or the reactivity of the catalyst can be varied by varying whether the magnesium or lithium analog is used as well as the anion that is used in the LDH.  (Id. 1922, second column).  Chisem teaches carbonate and nitrate anions.  (Id.).  Zhang and Chisem are analogous art because they are directed to the same field of endeavor as the claimed invention, namely LDH-containing catalysts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reactivity and/or Id.).
Claims 1, 8, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0005042 (“Feaviour”).
Considering Claims 1 and 8: Feaviour teaches a catalyst that contains crystallites of an active metal dispersed over a “surface layer.”  (Feaviour, ¶ 0012).  Feaviour teaches that the active metal may be gold.  (Id. ¶ 0011).  Feaviour teaches that the surface layer is a hydrotalcite layered-double hydroxide structure.  (Id. ¶ 0025).  Feaviour teaches that the active metal suitably contains one or more of several metals that include gold, copper, palladium, and platinum.  (Id. ¶ 0011).  The copper, palladium, and platinum of Feaviour read on the “further metals” limitations of claim 1 and 8.  Feaviour teaches that “the catalyst may preferably be provided in ‘pre-reduced’ form . . . so that at least part of the reducible metal is transformed into the elemental ‘zero-valent’ state.”  (Id. ¶ 0026).
Feaviour teaches that the size of the metal crystallites is in the range of 5 to 50 nm.  (Id. ¶ 0012).  This range overlaps with the claimed range of “less than 10 nm in diameter.”  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  
Feaviour is analogous art as it is directed to the same field of endeavor as the claimed invention, supported active metal catalysts.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Feaviour that overlaps with the claimed range, and the motivation to have done so would have been, as Feaviour suggests, that the overlapping portion is a suitable range for the size of the metal crystallites.
Feaviour does not teach that the composition is “for lignin depolymerization,” as is recited in the preamble of claim 1.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951); MPEP § 2111.02(II).  In the present case, the body of claim 1 sets forth structural limitations that are able to stand on their own without reference to the “for lignin depolymerization” intended use of the preamble.  Accordingly, this intended use in the preamble is not accorded patentable weight.
Considering Claim 11: Feaviour teaches that the content of the metal is in the range of 0.1 to 5 percent by weight.  (Feaviour, ¶ 0012).
Claims 2-6, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0005042 (“Feaviour”), as applied above to claim 1, and further in view of Ian C. Chisem et al., Probing the Surface Acidity of Lithium Aluminum and Magnesium Aluminum Layered Double Hydroxides, 8 Journal of Materials Chemistry 1917 (1998) (“Chisem”).
Considering Claims 2-6, 9 and 10: The relevant teachings of Feaviour are discussed above with regard to the obviousness rejection of claim 1.
Feaviour is silent as to the composition of the hydrotalcite layered-double hydroxide structure.  However, Chisem teaches LDH catalysts prepared from both (1) magnesium and aluminum cations, and (2) lithium and aluminum cations.  (Chisem, Abstract; 1917, Catalyst preparation).  Chisem teaches that the selectivity and/or the reactivity of the catalyst can be varied by varying whether the magnesium or lithium analog is used as well as the anion that is used in the LDH.  (Id. 1922, second column).  Chisem teaches carbonate and nitrate anions.  (Id.).  Chisem is analogous art because it is directed to the same field of endeavor as the claimed invention, namely LDH-containing catalysts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the reactivity and/or selectivity of the LDH of Feaviour by varying the metal cations and the anions taught by Chisem, and the motivation to have done so would have been that Chisem teaches that the reactivity and/or selectivity of an LDH catalyst can be varied by varying these components.  (Id.).
Allowable Subject Matter
Claims 15-24 are allowed.  
Claims 12-14 would be allowable if applicant were to amend claim 12 to overcome the objection set forth above.  
The following is a statement of reasons for the indication of allowable subject matter.  
The closest prior art of record is considered to be Zhang and US 2016/0052949 (“Beckham”).  The teachings of Zhang are discussed above in the obviousness rejection of claim 1.  The teachings of Beckham are discussed on pages 4-7 of the Office Action dated September 8, 2020.  Zhang teaches the catalyst of independent claims 12 and 15 but not the biomass and lignin depolymerization required by these claims.  Beckham teaches lignin depolymerization with a layered double hydroxide catalyst but not the gold nanoparticles of independent claims 12 and 15.  Given the unpredictability in the art of catalyst design and the very different applications of Zhang (i.e., epoxidation of styrene) and Beckham (lignin depolymerization), one of ordinary skill would not have had a motivation or reasonable expectation of success in using the gold nanoparticles of Zhang in the catalyst of Beckham.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang or Beckham to achieve the system of claim 12 or the method of claim 15.
Response to Declaration
The Declaration under 37 C.F.R. § 1.132 dated November 19, 2020, together with the amendment to the claims, is sufficient to overcome the rejection of claims 12-24 over the combination of references set forth in the previous Office Action.  The Declaration and amendment are not considered sufficient to overcome the rejection of claims 1-6 and 8-11 over the references applied on the previous Office Action.
A) At ¶¶ 7-8 of the Declaration, Declarant asserts that the obviousness rejection of claims 1-6 and 8-11 should be withdrawn because the references do not teach all of the claim limitations.  In particular, Declarant asserts that the broadest reasonable interpretation of “gold nanoparticles” that are “supported on” a “layered double hydroxide” would not include the gold-containing crystallites contained within the 
B) At ¶¶ 9-11 of the Declaration, Declarant asserts that the rejection of claims 12-24 should be withdrawn because one of ordinary skill would have no reason to combine Feaviour with US 2016/0052949 (“Beckham”).  Declarant asserts that one of ordinary skill would have no reason to combine the references because Feaviour is directed to catalysts for steam reforming and while Beckham is directed to catalysts for lignin depolymerization.  Declarant points to Exhibits A and B identifying the unpredictability in the art of catalyst discovery.  These arguments are considered to be persuasive for the reasons set forth by Declarant.  The rejections of claims 12-24 set forth in the previous Office Action are withdrawn.
Response to Arguments
Applicant’s arguments in the remarks dated November 19, 2020, have been fully considered, and the examiner responds as follows.
A) Applicant’s arguments regarding the rejection of claims 1-6 and 8-11 on pages 6-8 of the remarks have been fully considered but are not found to be persuasive for the reasons set forth above with regard to the Declaration.  
The examiner acknowledges, and has considered, applicant’s argument that there is a difference between a catalytic metal present in the LDH of Feaviour and the claimed nanoparticles that are “dispersed and supported on” the LDH of claim 1.  However, the examiner does not see a difference.  If applicant is seeking to assert that 
B) Applicant’s arguments regarding the rejection of claims 12-24 on pages 8-15 of the remarks have been fully considered.  The arguments are considered to be persuasive for the reasons identified above in response to the Declaration.  The obviousness rejections of claims 12-24 set forth in the previous Office Action are withdrawn.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. KR101534440 (“Ko”) teaches paper containing gold nanoparticles where the gold nanoparticles are coupled to pulp in the paper through a lignin component of the pulp.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767